 Case 19-01447     Doc 9   Filed 11/05/19 Entered 11/05/19 08:28:08             Desc Main
                              Document    Page 1 of 1




                                        Certificate Number: 12433-IAN-DE-033651384
                                        Bankruptcy Case Number: 19-01447


                                                       12433-IAN-DE-033651384




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 4, 2019, at 11:37 o'clock PM CST, Vladimir
Titarenko completed a course on personal financial management given by internet
by Solid Start Financial Education Services, LLC, a provider approved pursuant
to 11 U.S.C. 111 to provide an instructional course concerning personal financial
management in the Northern District of Iowa.




Date:   November 5, 2019                By:      /s/Lisa Susoev


                                        Name: Lisa Susoev


                                        Title:   Teacher
